Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/529,524 filed on 08/01/2019. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/2021, 01/11/2022 & 01/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 


Response to Amendments
This is in response to the amendments filed on 06/11/2021. Independent claims 1, 12 and 16 have been amended. Claim 19 has been cancelled. Claims 1-18 and 20 are currently pending and have been considered below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
Authorization for this examiner’s amendment was given on 09/13/2021 by applicant’s representative Mr. Chiu Hung Luk (Reg. No. 73,991).
The application has been amended as follows:
1.	(Currently Amended) A method comprising:
receiving, by a security chip, a cryptographic operation request;
acquiring, by the security chip, a measurement result, wherein the measurement result is a result of measuring a dynamic measurement module in a cryptographic operation module by using a platform measurement root, and measuring the dynamic measurement module comprises:
calculating the dynamic measurement module by using the platform measurement root to obtain a hash value of the dynamic measurement module;
comparing the hash value with a preset hash value to obtain a comparison result; and
determining whether an integrity of the dynamic measurement module has been destroyed based on the comparison result; and
starting, by the security chip, a cryptographic operation in response to determining that the measurement result is identical to a pre-stored standard value.

12.	(Currently Amended) An apparatus comprising:
one or more processors; and

receiving, by a host processor, a platform measurement root and a dynamic measurement module 
measuring, by the host processor, the dynamic measurement module by using the platform measurement root to obtain a measurement result, wherein measuring the dynamic measurement module by using the platform measurement root comprises:
calculating the dynamic measurement module by using the platform measurement root to obtain a hash value of the dynamic measurement module;
comparing the hash value with a preset hash value to obtain a comparison result; and
det-ermining whether an integrity of the dynamic measurement module has been destroyed based on the comparison result; and
sending, by the host processor, the measurement result to the security chip to enable the security chip to determine whether to start a cryptographic operation based  on whether the measurement result [[and]] is identical to a pre-stored standard value.

13.	(Currently Amended) The apparatus of claim 12, wherein:


receiving, by the host processor, encrypted data obtained after encrypting the platform measurement root and the dynamic measurement module by the security chip using a private key of a measurement root secret key.

16.	(Currently Amended) One or more memories storing computer readable instructions 

that, executable by one or more processors a first processor, cause the one or more processors 
first processor to perform acts comprising:
receiving
obtaining a measurement root and a to-be-measured object
measuring the to-be-measured object using the measurement root to obtain a measurement result, the measuring including:
calculating the to-be-measured object by using the measurement root to obtain a hash value of the to-be-measured object;
comparing the hash value with a preset hash value to obtain a comparison result; and
determining whether 

determiningis identical topre-stored standard value; and
starting

19.	(Canceled)
20.	(Currently Amended) The one or more memories of claim 16, wherein:
the first processor comprises a security chip

Allowable Subject Matter
Claims 1-18 and 20 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record BAGCHI; Saurabh, Pat. No.: US 8,767,957 B1 and JENKINS; Keith A., Pub. No.: US 2017/0329685 A1 individually or in combination do not disclose the invention as filed. 
BAGCHI discloses a technique of measurement of a crypto chip’s performance metrics, such as encryption rate for a specific cryptographic algorithm, such as AES. JENKINS discloses a technique to compare the chip test data with a threshold based on a baseline data.
What is missing from the prior art is - a cryptographic chip performance measurement  is obtained by comparing a hash value with a pre-set hash value and determining whether the integrity of the chip has been destroyed based on the comparison result which is compared with a threshold value, and after the validation starting a cryptographic operation.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491